Exhibit 10(s)

The following table provides information relating to total compensation amounts
paid to directors in 2009:

Director Compensation Table

 

Name

   Year    Fees
Earned or
Paid in
Cash (1)    Stock
Awards (2)    Option
Awards
(3) (4)    Non-Equity
Incentive
Plan Comp.    Change in
Pension Value
and
Nonqualified
Deferred
Comp.
Earnings    All Other
Comp.    Total

Rebecca M. Bergman (5)

   2009    $ 69,500    $ 50,688    $ 112,128    $ —      $ —      $ —      $
232,316

David R. Harvey (6)

   2009      132,012      —        112,128      —        —        —       
244,140

W. Lee McCollum (7)

   2009      96,059      50,688      112,128      —        —        —       
258,875

Avi M. Nash (8)

   2009      80,296      50,688      112,128      —        —        —       
243,112

Steven M. Paul (9)

   2009      74,437      50,688      112,128      —        —        —       
237,253

J. Pedro Reinhard (10)

   2009      86,315      50,688      112,128      —        —        —       
249,131

Timothy R.G. Sear (11)

   2009      72,697      50,688      112,128      —        —        —       
235,513

D. Dean Spatz (12)

   2009      84,404      50,688      112,128      —        —        —       
247,220

Barrett A. Toan (13)

   2009      85,000      50,688      112,128      —        —        —       
247,816

George M. Church (14)

   2009      20,000      —        265,622      —        —        —       
285,622

 

(1) Amounts listed represent payments for meeting attendance and annual
retainer, which are described below under “Cash Compensation,” and the
reimbursement of travel expenses.

(2) Amounts listed represent the compensation cost for shares of our common
stock that were awarded to non-employee directors on January 2, 2009. Each
non-employee director as of January 2, 2009 received 1,200 shares of stock with
a total fair value of $50,688 on the award date.

(3) Represents the compensation cost of option awards, before reflecting assumed
forfeitures, over the requisite service period, as described in Statement of
Financial Accounting Standards No. 123(R), “Accounting for Stock-Based
Compensation” (FAS 123(R)). Options granted to directors vest over a three-month
period. Amounts reflected within the table are different than the amounts
recognized in the consolidated financial statements due to the assumed
forfeiture rate reflected in the consolidated financial statements.

(4) On May 6, 2009, Ms. Bergman, Drs. Harvey and Paul and Messrs. McCollum,
Nash, Reinhard, Sear, Spatz and Toan each received 10,000 options that each had
a total grant date fair value of $112,128. On October 2, 2009, Dr. Church
received 20,000 options that had a total grant date fair value of $265,622.

(5) As of December 31, 2009, Ms. Bergman had 30,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to her on
January 2, 2009.

(6) As of December 31, 2009, Dr. Harvey received $96,269 as part of his
employment agreement as Chairman in 2009. On May 5, 2009 Dr. Harvey retired as
Chairman, but continued as a Director of the Company. The amount he received is
the pro-rata portion earned through his retirement date. As of December 31,
2009, Dr. Harvey had 200,000 option awards outstanding.

(7) As of December 31, 2009, Mr. McCollum had 86,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(8) As of December 31, 2009, Mr. Nash had 50,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(9) As of December 31, 2009, Dr. Paul had 40,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(10) As of December 31, 2009, Mr. Reinhard had 86,000 option awards outstanding
and retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(11) As of December 31, 2009, Mr. Sear had 30,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(12) As of December 31, 2009, Mr. Spatz had 74,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(13) As of December 31, 2009, Mr. Toan had 86,000 option awards outstanding and
retained ownership of the 1,200 shares of common stock awarded to him on
January 2, 2009.

(14) As of December 31, 2009, Dr. Church had 20,000 option awards outstanding.



--------------------------------------------------------------------------------

Exhibit 10(s) (continued)

 

Cash Compensation

Directors who are employed by the Company receive no compensation or fees for
serving as a director or for attending board or committee meetings. Directors
who are not employed by the Company receive cash and stock compensation, as
described below.

Except for David R. Harvey and George M. Church, each non-employee director
received retainer fees of $50,000 in 2009 for being a member of the Board and
its Committees. Dr. Harvey received retainer fees of $25,000. Dr. Church, who
was elected to the Board in October 2009, received retainer fees of $12,500 in
2009. In addition, each non-employee director also received a fee for his or her
participation in Board and Committee meetings. In May 2009, the Board voted that
the Presiding Director will receive $4,000 as compensation for leading the
Executive Session portion of each scheduled meeting. The following table
provides information related to the meeting fees paid to non-employee directors:

 

     Board of
Directors (1)    Audit
Committee (2)    Compensation
Committee (3)    Corporate
Governance
Committee (3)

Participation in person (4)

   $ 3,000    $ 1,000    $ 1,000    $ 1,000

Participation via conference call

   $ 1,500    $ 500    $ 500    $ 500

 

(1) From May 2009 on, the Presiding Director received $4,000 for every scheduled
meeting in which he participated.

(2) During 2009, the Audit Committee Chairman received $4,000 for every meeting
attended in person and $2,000 for every conference call in which he
participated.

(3) During 2009, the Compensation and Corporate Governance Committee Chairmen
each received $2,000 for every meeting attended in person and $1,000 for every
conference call in which they participated.

(4) Non-employee directors participating in person at meetings also received
reimbursement of travel expenses.

Stock Compensation

Pursuant to the Company’s 2003 Long-Term Incentive Plan, the Company currently
provides non-employee directors with stock compensation as follows:

 

  •  

Newly elected directors will be granted options to acquire 20,000 shares of
common stock upon the date of his or her initial election to the Board;

 

  •  

Eligible directors serving on the Board on the day after any annual shareholder
meeting, who have served on the Board for at least six months prior to the
annual meeting, will be granted options to acquire 10,000 shares of common stock
on such date; and

 

  •  

Each non-employee director is awarded 1,200 shares of common stock on
January 1st of each fiscal year.

Nine of the ten existing non-employee directors received options to purchase
10,000 shares of common stock in 2009. Dr. Church received options to purchase
20,000 shares of common stock immediately after being appointed to the Board in
October 2009. If elected at the 2010 annual meeting, all ten continuing
non-employee directors will receive options to purchase 10,000 shares of common
stock the day after the meeting. The option exercise price per share is equal to
the fair market value, or the closing stock price, of the common stock on the
date the option is granted. No option will vest or may be exercised to any
extent until the holder has continually served as a director for at least three
months from the date of grant, provided that such options will vest and become
exercisable upon termination of service by reason of death, disability or
retirement, subject to the terms and conditions of the plan. The options expire
ten years from the date of grant.

Except for Dr. Harvey and Dr. Church, each existing non-employee Director
received 1,200 shares of common stock on January 2, 2009.